DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,064,996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record.
Regarding claim 16, the prior art does not disclose or render obvious the combination as claimed specifically including a drug delivery device having a blocking component slidably arranged in a body and biased towards a blocking position for preventing a cover to be moved out of a closed position, wherein a cap, when attached to the body, is arranged to move the blocking component out of the blocking position thus allowing movement of the cover towards the open position, wherein the blocking component is shaped as a spring, wherein the cover is shaped substantially cylindrical, rotatably fitted to the body and comprises an opening for accessing a port, wherein when the cap is not fitted to the body, a retaining tongue on the spring engages with a retaining feature on the cover to prevent it from rotating out of the closed position, and wherein a beam on the cap is arranged to push the spring out of engagement with the retaining feature when the cap is mounted to the body in combination with the other elements of the claim.
The closest prior art is Wimpenney et al (WO/2011/117404 A2); however, Wimpenney et al does not teach or suggest the claimed features of claims 16 and 26 as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783